Case: 11-30560       Document: 00511768046         Page: 1     Date Filed: 02/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 24, 2012
                                     No. 11-30560
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

MARCO ANTONIO QUIROZ-GARCIA,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:10-CR-345-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
       Marco Quiroz-Garcia appeals the 96-month sentence following his guilty-
plea conviction of illegally reentering the United States after removal. See
8 U.S.C. § 1326. He contends that the sentence, which the district court charac-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30560    Document: 00511768046      Page: 2   Date Filed: 02/24/2012

                                  No. 11-30560

terized as both an upward departure and a variance from his advisory sentenc-
ing guideline range of 57-71 months, is substantively unreasonable.
      Where, as here, an appellant has preserved error, we review sentences,
including those based on variances or departures, for reasonableness. Gall v.
United States, 552 U.S. 38, 51 (2007). We review the substantive reasonableness
of a sentence “under an abuse-of-discretion standard . . . tak[ing] into account
the totality of the circumstances.” Id.
      The district court found that an above-guideline sentence was warranted
because Quiroz-Garcia abused alcohol, had a propensity for violence, had repeat-
edly entered the United States without permission, and had been convicted of
twelve criminal offenses, eight of which were too old to be reflected in his crim-
inal history score. Quiroz-Garcia’s criminal history, including uncounted convic-
tions, provided a proper basis for an upward departure or variance. See U.S.S.G
§ 4A1.3(a), p.s.; United States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008). The
sentence is justified by the facts, and it advances the objectives of 18 U.S.C.
§ 3553(a)(2), such as protecting the public from further crimes. It is well within
the range of variances and departures this court has upheld. See e.g. Brantley,
537 F.3d at 349-50 (upholding a 180-month sentence imposed as an upward
departure and variance where the maximum guideline sentence was 51 months);
United States v. Zuniga-Peralta, 442 F.3d 345, 347-48 (5th Cir. 2006) (upholding
a 60-month sentence imposed as an upward departure where the maximum
guideline sentence was 33 months).
      Quiroz-Garcia maintains that his prior convictions had little probative
value regarding his potential for recidivism, and he complains that the district
court failed adequately to consider his relatively crime-free recent past. That
argument, however, is essentially a request that we reweigh the § 3553(a) fac-
tors, which we will not do. See Gall, 552 U.S. at 51.
      Quiroz-Garcia has not shown that his sentence is substantively unreason-
able. AFFIRMED.

                                          2